DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11297939.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11297939 and the instant application teach a tabletop, legs, folding mechanisms, and bump brackets each comprising a flat bottom portion, an upright portion, and a protrusion. Thus, the invention of claims 1-22 in U.S. Patent No. 11297939 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-22 of U.S. Patent No. 11297939, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-22. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 15, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (3072451).  
Regarding claim 13, Greenberg teaches a folding table (20) with increased seating space, said folding table comprising a tabletop (24); a plurality of legs (30) affixed to an underside of the tabletop, said legs configured to be movable, bi-directionally (Fig. 2), between an unfolded position (Fig.4 ) and a folded position (Fig. 3); a skirt assembly (26) that follows a perimeter of the tabletop and extends below the underside of the tabletop such that when the legs are in the folded position the skirt assembly extends beyond the legs (Fig. 3); a plurality of bump brackets (one of 38) affixed to the underside of the tabletop, wherein: each of the plurality of bump brackets is disposed between a corresponding one of the plurality of legs and the skirt assembly (Fig. 4); and when the legs are in the unfolded position, each bump bracket engages the corresponding leg and provides structural support for the corresponding leg (Fig. 4); and two or more folding mechanisms (40, 48, 52, 62, 64, 66) for moving the legs between the unfolded position and the folded position.  
Regarding claim 15, Greenberg teaches a longitudinal axis (i.e., axis parallel to the length of the tabletop (24)), wherein one of the folding mechanisms (40, 48, 52, 62, 64, 66) applies force to one of the legs (30) in one direction along the longitudinal axis (implied by Fig. 4), and one of the bump brackets (one of 38) applies a force to the one of the legs in the opposite direction along the longitudinal axis (implied by Fig. 4).  
Regarding claim 17, Greenberg teaches folding mechanisms (40, 48, 52, 62, 64, 66) each comprising a central support bar (48) affixed to the underside of the tabletop via a hinged bracket (52); and a transverse support bar assembly (40, 66), said transverse support bar assembly comprising: a central portion (66) configured to slide along the central support bar; a first side support bar (one of 40) that extends from the central portion to one of the legs (one of 30); and a second side support bar (other of 40) that extends from the central portion to another one of the legs (other of 30).
Regarding claim 18, Greenberg teaches a pin assembly (62, 64) configured to lock the central portion (66) of the transverse support bar assembly (40, 66) in place against the central support bar when the legs are in the unfolded position (Figs. 4 & 6); wherein each of the first & second side support bars is a straight bar that forms an acute angle at a point of attachment with the central portion; and the transverse support bar assembly thus forms a V-shape (Fig. 5).  
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (3072451) in view of Branch (20090293778).  Greenberg teach(es) the structure substantially as claimed, including support means (30, 32, 34, 36) comprising legs (30) and connecting bars (36); but fail(s) to teach connecting bars that form the only direct connections between legs.  However, Branch teaches support means (18, 20, 22, 24, 28, 30) comprising first (28) and second (30) connecting bars that form the only direct connections between legs (18, 20, 22, 24).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Branch, for the support means of Greenberg, in order to selectively support the tabletop above a floor surface.  Hence, Greenberg as modified would teach first (18 of Branch) & second (20 of Branch) legs connected via a first connecting bar (28) that is situated against the underside of the tabletop (as in Fig. 4 of Greenberg) and extends from the first one of the legs to the second one of the legs (as in Fig. 2 of Branch); a third (22 of Branch) & fourth (24 of Branch) legs connected via a second connecting bar (30 of Branch) that is situated against the underside of the tabletop (as in Fig. 4 of Greenberg) and extends from the third one of the legs to the fourth one of the legs (as in Fig. 2 of Branch); wherein the first & second connecting bars are each secured against the underside of the tabletop via one or more braces (other of 38 of Greenberg), said braces that allow the first & second connecting bars to rotate in place, and rotation of the first & second connecting bars allows the first & second legs, and the third & fourth legs, to respectively move, in unison, between the folded and unfolded positions.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (3072451).  Greenberg teach(es) the structure substantially as claimed, including first and second side support bars (40) that each attach to one of the legs (30), and the point of attachment is within an unspecified distance below the underside of the tabletop when the legs are in the unfolded position (Fig. 4); but fail(s) to explicitly teach making the point of attachment within 4 inches below the underside of the tabletop.  However, altering the size of a component, and mere rearrangement of parts, have been held to involve only routine skill in the art (MPEP 2144.04); and, by stating that “the point of attachment may be within two, three, five, six, or other number of inches or percentage of the leg, below the underside of the tabletop when the legs are in the unfolded position,” par. 44 of the written description of the instant application implies the optionality of positioning the point of attachment any particular distance from the underside of the tabletop.  It would have been an obvious design consideration to one of ordinary skill in the art to modify the table of Greenberg, by positioning the point of attachment within four inches below the underside of the tabletop, depending on the desired needs of the person constructing the table (e.g., intended use of the table, aesthetic considerations, compactness, ease of manufacture, etc.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637